EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

3. (Currently Amended) The communication node according to claim [[2]]1, wherein a network protocol is used to synchronize the end system local clocks (ES1-LC, ES2-LC, COM-LC, MON-LC), and/or the commander local clock (COM-LC), and/or the monitor local clock (MON-LC) to each other.

6. (Currently Amended) The communication node according to claim [[2]]1, wherein the commander local clock (COM-LC) and the monitor local clock (MON-LC) are realized by the same physical clock such that said local clocks (COM-LC, MON-LC) are synchronized to each other with a configurable value within an interval of configured length (SYNC-1) and the commander local clock (COM-LC) and the monitor local clock (MON-LC) experience zero relative drift from each other.

7. (Currently Amended) The communication node according to claim [[2]]1, wherein the commander part (COM) and the monitor part (MON) each implement a local clock (COM-LC, MON-LC), which local clocks are synchronized to each other with a maximum synchronization difference (SYNC- 1).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Concerning claims 1, 3-18, independent claim 1 has been amended to include the limitations of claim 2 that were objected to but allowable if rewritten in independent form, and as such claim 1 is allowable.  Claims 3-18 are dependent from claim 1 and are allowable.

Concerning new independent claim 19, claim 19 includes all the limitations of claim 1 and claim 11, claim 11 was objected to but allowable if rewritten in independent form, and as such claim 19 is allowable

Concerning new independent claim 20, claim 20 includes all the limitations of claim 1 and claim 12, claim 12 was objected to but allowable if rewritten in independent form, and as such claim 20 is allowable

Concerning new independent claim 21, claim 21 includes all the limitations of claim 1, claim 14 and claim 15, claim 15 was objected to but allowable if rewritten in independent form, and as such claim 21 is allowable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.